Citation Nr: 1229725	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a low back strain injury with chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of low back strain injury with chronic lumbosacral strain and assigned a 20 percent disability rating effective October 30, 2001.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2006.  In June 2007 and February 2010, the Board remanded this case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is required to fully and fairly adjudicate the Veteran's claim.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000.

Pursuant to the February 2010 remand, the Veteran was afforded another VA examination in May 2010.  A supplemental opinion was also obtained in April 2011.  The Board had instructed the examiner to record findings relevant to both the "old" and "new" rating criteria for disabilities of the spine.  However, a review of the examination report shows that findings pertinent to the "old" criteria were not included.

Moreover, the Board instructed the examiner to assess the extent of any pain, incoordination, weakened movement, or excess fatigability with use of the spine.  While the examiner indicated that the Veteran experienced pain throughout his range of motion, the other factors were not discussed.

The Veteran's representative noted these deficiencies in an April 2012 Statement of Accredited Representative in Appealed Case.  As the examiner did not fully comply with the remand instructions, further action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Furthermore, the Board instructed the examiner to comment on whether the Veteran had intervertebral disc syndrome that was part of his service-connected low back disability.  In the April 2011 opinion, the examiner stated that the Veteran's degenerative disc disease and spondylosis were unrelated to his service-connected lumbar strain.  The basis for this conclusion was that the disc disease and spondylosis occurred well after the Veteran's discharge from service.  Unfortunately, the examiner did not address whether these conditions were aggravated by the Veteran's service-connected lumbar strain.  See 38 C.F.R. § 3.310 (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  While this is not specifically a secondary service connection claim, the same principles are applicable in accurately determining the severity of the Veteran's service-connected lumbar spine disability.  Therefore, an opinion must be obtained to address the question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for another VA spine examination.  Any indicated tests, including X-rays if indicated, should be accomplished.

The examiner should be requested to report the range of motion of the low back in degrees of arc.  Measurements should be recorded through use of a goniometer.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, incoordination, weakened movement, and excess fatigability on use, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

The examiner should further assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.

The existence of any ankylosis of the spine should also be identified.

The examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.

The examiner should indicate if the Veteran has listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The examiner should also address the following questions.

(A) Is currently diagnosed degenerative disc disease and spondylosis at least as likely as not proximately due to or the result of a service-connected lumbosacral strain?

(B) Is currently diagnosed degenerative disc disease and spondylosis at least as likely as not aggravated by a service-connected lumbosacral strain?

If the answer to both questions is "no," the examiner should, to the extent possible, identify those symptoms which are attributable to the Veteran's service-connected lumbar strain and those symptoms associated with degenerative disc disease and spondylosis. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


